Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 4/14/2021, Applicant has amended Claim 1, 15, and 16. 
Claims 1-21 and 25-26 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/2021 and 7/08/2021 were filed after the mailing date of the non-final Office action on 1/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kahvejian et al., (WO2015/073587, filed 12/11/2014, published 5/21/2015, see IDS filed 7/01/2019), in view of Hubbel et al. (US2012/0039989, filed 8/09/2011, see IDS filed 1/04/2021) and Amagai et al., (J Inv Derm, 2012, 132:776-784, prior art of record).

Kahvejian teaches of genetically modified enucleated erythroid cells expressing exogenous polypeptides (i.e., receiver polypeptides) in order to treat autoimmune diseases [0013, 0373, 0430, 0675, 0878, 0880, 0886, 0894-0897]. In regard to claim 1, Kahvejian teaches the receiver peptides have multiple domains such as an extracellular surface exposed domain (i.e., S domain), a transmembrane anchoring domain (i.e, A domain), and an unexposed cytoplasmic domain (i.e., U domain) [00422]. Note that 
However, in regard to claim 1, although Kahvejian teaches that the genetically modified enucleated erythroid cells express exogenous polypeptides in order to treat autoimmune pemphigus (p. 325, Table 5), they are silent with respect to expressing desmoglein-1 or desmoglein-3 polypeptides.
Hubbel et al. 2012 teaches of erythroid cells comprising exogenous polypeptides in order to treat autoimmune diseases [0002, 0005, 0024-0025, 0057, 0082]. In regard to claim 1, Hubbel teaches that the exogenous polypeptides are desmogleins 1 & 3 for treating pemphigus vulgaris and its variants [0089].
	However, in regard to claim 1, Kahvejian and Hubbel do not provide specific embodiments of desmoglein 1 and 3 for treating autoimmune diseases.
	With respect to claim 1, Amagai teaches that desmoglein-1 and desmoglein-3 are the targets of autoantibodies for autoimmune disorders pemphigus foliaceus and pemphigus vulgaris (pgs. 3-4, Desmogleins identified as targets of autoantibodies in pemphigus, p. 23, Table 1). Specifically, Amagai discloses desmogleins 1 and 3 are able to be used for the immunoabsorption of anti-desmoglein autoantibodies (p. 4, 3rd & 4th para., see also references 23 and 58 of Amagai).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the genetically modified enucleated erythroid cells expressing exogenous polypeptides in order to treat autoimmune pemphigus as taught by rd & 4th para., p. 5, 3rd para., and see Table 1). Finally, Amagai teaches desmoglein 1 and 3 that can be used for binding desmogelin autoantibodies, thereby providing a reasonable expectation of success in using desmogelin 1 and 3 in the enucleated erythroid cells of Kahvejian.
	In regard to claims 2 and 3, as stated supra, Hubbert teaches expressing exogenous polypeptides comprising the desmogelin 1 or 3. Furthermore, Amagai teaches that recombinant desmoglein-1 or desmoglein-3 polypeptides can be expressed in order to bind the autoantibodies of pemphigus foliaceus or pemphigus vulgaris, respectively.
	In regard to claims 7-11, Amagai teaches that desmoglein 1 and 3 are transmembrane proteins with N-terminal extracellular and C-terminal intracellular domains (p. 4, 2nd para., p. 5, 3rd para.).
	Alternatively, in regard to claims 8-12, since Amagai teaches that the autoantibodies can bind N-terminal extracellular domains of desmoglein 1 and 3 (p. 5, rd para.), and Kahvejian teaches that it would obvious to fuse the extracellular domains of the polypeptide of interest to the extracellular N-terminus of the transmembrane protein glycophorin A (GPA), which reliably displays the polypeptide epitope on the cell surface for antibody binding [00276, 01257, 01263]. 
	In regard to claim 13, Kahvejian teaches the enucleated erythroid cell is a reticulocyte [0286, 0391, 0566, 0575-0577, 1372].
	In regard to claim 14, Kahvejian teaches the enucleated erythroid cells exhibit substantially the same osmotic membrane fragility as an isolated, unmodified, uncultured erythroid cell that does not comprise an exogenous polypeptide [0252, 0255].
In regard to claims 15-16, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Nevertheless, Kahvejian teaches introducing a nucleic acid encoding the polypeptide of interest to a nucleated erythroid precursor cell, and then culturing the cell under conditions such that it undergoes terminal differentiation into an enucleated erythroid cell [0579-0582, 1268].
In regard to claims 17 and 26, Kahvejian teaches the nucleic acid is delivered by a lentiviral vector [0581, 0596-0597, 01232-01234, 01257]. Furthermore, as stated supra, Amagai teaches that the cDNAs to overexpress desmogleins 1 & 3 were known (p. 4, 4th para., p. 20, Fig. 2, see also prior references #23 & #58 by Amagai), thereby providing a reasonable expectation of success for transfecting/transducing the cells without hypotonic loading.
claims 18-19, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Nevertheless, Kahvejian teaches that the enucleated erythroid cells are administered to a subject so as to induce T cell tolerance to the autoantigen [0751, 0886].
In regard to claim 20, Kahvejian teaches the enucleated erythroid cells are in a pharmaceutical preparation and in a pharmaceutically acceptable carrier [0034, 0059, 0116].
In regard to claim 21, Kahvejian teaches that greater than 50% of the erythroid cells are enucleated [0250, 0693, 0805].
	In regard to claim 25, Kahvejian teaches the enucleated erythroid cell is an erythrocyte [0253, 0391, 0566, 1372].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/14/2021 are acknowledged.
Applicant argues that the prior art does not make obvious an enucleated erythroid cell comprising an exogenous polypeptide comprising desmoglein 1 or 3, where the exogenous polypeptide is a transmembrane polypeptide or is intracellular.  Specifically, Applicant argues the primary reference of Kahvejian is silent to exogenous polypeptides comprising desmoglein 1 or 3. Furthermore, Applicant argues that the secondary reference of Hubbell described soluble fusion polypeptides that bind the 
Moreover, Applicant argues that the secondary reference of Amagai I (J. Inv. Derm, 2012) describes cDNAs to produce recombinant polypeptides that are used for immunoabsorption of anti-desmoglein autoantibodies, which merely confirms that anti-desmogelin antibodies cause pemphigus. Applicant goes on to cite Amagai II (J. Inv. Derm, 1995, 104:895-901) to argue that the extracellular domain of desmoglein 1 is capable of immunoabsorbing the pathogenic desmoglein autoantibodies, and teaches diagnostic ELISA assays and therapeutic plasmapheresis based on the desmoglein 1 protein. Applicant also cites Amaga III (JCI, 1994, 94:59-67) to argue that the extracellular domain of desmogelin 3 is capable of immunoabsorbing the pathogenic desmogelin autoantibodies, and teaches diagnostic ELISA assays and therapeutic plasmapheresis based on the DSG-3 protein (p. 7-9 of Remarks).
Furthermore, Applicant again argues that Amagai I teaches other forms of treatment for pemphigus. As a related matter, Applicant cites the prior art of Tsuruta et al., (Future Med, 2012, 4:735-745) to teach that corticosteroids were considered the primary treatment for pemphigus. Thus, Applicant argues that the ordinary artisan would have been motivated to use other treatments for pemphigus, and not an enucleated erythroid cell expressing exogenous desmoglein 1 or 3. (p. 9-10 of Remarks) 
Applicant's arguments and the prior art of Amagai II & III and Tsuruta et al. 2012, have been considered but they are not found persuasive.
As a first matter, it must be noted that the preamble of Claim 1 is directed to enucleated erythroid cells “comprising an exogenous polypeptide comprising” Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Thus, the erythroid cells suggested by Kahvejian et al. that comprise an exogenous full-length desmogelin 1 or 3 polypeptide or a functional fragment thereof are reasonably encompassed by Applicant’s open claim language, because instant claim fails to limit the exogenous polypeptides to exclude the desmogelin extracellular domain.  As stated supra, Kahvejian teaches the receiver peptide comprise multiple domains including an extracellular surface exposed domain (i.e., S domain), a transmembrane anchoring domain (i.e, A domain), and an unexposed cytoplasmic domain (i.e., U domain). Furthermore, Kahvejian teaches that these domains can be full-length polypeptides such as the phospholipase A2 receptor [0055, 00903] or the C3b receptor CR1 (alias CD35) ([00100, 00954], both of which comprise an extracellular domain, transmembrane domain, and intracellular domain. Alternately, Kahvejian teaches the transmembrane anchoring domain may be of a different polypeptide, such as a glycophorin A. Thus, both of these embodiments are encompassed by Applicant’s claim language. In regard to Applicant’s arguments that Hubbell described soluble fusion polypeptides, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
Furthermore, in response to Applicant’s arguments that Amagai and the prior art of Tsuruta teach other treatments for pemphigus, as stated in the non-final Office action, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In instant case, Kahvejian explicitly teaches the cell composition comprises a receiver polypeptide that can bind and sequester autoantibodies causative of an autoimmune disease [00878] and/or induce tolerance to these autoantigens ([0751, 0886]), wherein the autoimmune disease is autoimmune pemphigus. In regard to what was known to the skilled artisan directed to potential exogenous receiver polypeptides associated with autoimmune pemphigus, Hubber teaches that desmoglein 1 & 3 are the main antigens that can be expressed by erythroid cells to treat pemphigus. Finally, the review of Amagai et al. (2012) teaches that desmolgein 1 & 3 are target antigens that can be used to treat autoimmune pemphigus patients by immunoabsorption of desmoglein autoantibodies. Thus, it would have been predictably obvious to choose the desmogleins as “receiver polypeptides” to treat autoimmune pemphigus when making the cells of Kahvejian. The fact that Amagai and Tsurata teaches that there were other methods of treating autoimmune pemphigus the challenges in delivering treatments such as pharmaceutical drugs to patients” because of the taught erythroid cells “have increased half-life, safety profile, and/or efficacy that avoid shortcomings associated with previous approaches such as undesirable immunological reactions, short half-life due to rapid clearance from the circulation, and off-target effects, among others” [00352] of Kahvejian. Thus, one of ordinary skill in the art would have been aware of other treatment modalities for autoimmune diseases such as pemphigus, but would have also been aware of the side effects and shortcomings of these treatments.



Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kahvejian et al., (WO2015/073587, filed 12/11/2014, published 5/21/2015, see IDS filed 7/01/2019), in view of Hubbel et al. (US2012/0039989, filed 8/09/2011, see IDS filed 1/04/2021) and Amagai et al., (J Inv Derm, 2012, 132:776-784, prior art of record), as applied to claim 1, in further view of Tsuji et al., (Arch Dermatol, 2002, 138:95-96, prior art of record).

As stated supra, Kahvejian in view of Hubbel and Amagai suggest expressing desmoglein-1 or desmoglein-3 polypeptides in genetically modified enucleated erythroid 
However, in regard to claim 4, although Kahvejian teaches that the genetically modified enucleated erythroid cells can express two exogenous polypeptides antigens [0045, 0047, 0595], and Hubbel teaches that desmogleins 1 & 3 are the main antigens of pemphigus [0089], Kahvejian, Hubbel and Amagai are silent with respect to expressing both desmoglein-1 and desmoglein-3 polypeptides in order to treat both pemphigus autoimmune diseases.
	With respect to claim 4, Amagai teaches that pemphigus foliaceus and pemphigus vulgaris are closely related disease that both have a loss of keratinocyte adhesion, and both desmogleins 1 and 3 bind plakoglobin by their homologous tails (p. 4, 2nd para.). Thus, desmoglein 1 and 3 share a scientific nexus with respect to the etiology of the related autoimmune pemphigus disorders.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the genetically modified enucleated erythroid cells expressing two exogenous polypeptides in order to treat autoimmune pemphigus as taught by Kahvejian, and choose both desmoglein-1 and desmoglein-3 for binding the autoimmune antibodies of pemphigus foliaceus and pemphigus vulgaris as suggested by Amagai with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Tsuji et al., (2002), who teach that the same patients can have both desmoglein-1 and desmoglein-3 autoantibodies for both pemphigus foliaceus and pemphigus vulgaris autoimmune disorders.
claims 5 and 6, as stated supra, Kahvejian teaches that the genetically modified enucleated erythroid cells can express two exogenous polypeptides, which can be expressed with a T2A linker sequence [0595], thereby producing a stoichiometric 1:1 ratio.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/14/2021 are acknowledged and have been addressed supra.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 7-10, 14-16, 18-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 9-10, 43 of copending Application No. 16/231,489.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the enucleated cell comprising the antigenic polypeptides of desmoglein 1 & 3 from Table 16 and a MHC polypetide of cited application makes obvious the enucleated cell instant application. It is clear that the elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that 

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/14/2021 are acknowledged and ask that instant rejection be held in abeyance until allowable subject matter has been indicated.


Claims 1-3, 8-10, 14, 18-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-4, 6, 8-9, 11-13, 16, 19, 23-24, 35, 38, 43, 50, and 56 of copending Application No. 16/796,801.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the enucleated cell comprising the antigenic polypeptides of desmoglein 1 & 3 from Table 18 of cited application anticipates the enucleated cell instant application. It is clear that the elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that the cited application claims are more specific with respect to the enucleated cell being 
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 4/14/2021 are acknowledged and ask that instant rejection be held in abeyance until allowable subject matter has been indicated.



Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633